Citation Nr: 0736402	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.   
 
2.  Entitlement to service connection for a neck disability.   
 
3.  Entitlement to service connection for diabetes mellitus.   
 
4.  Entitlement to service connection for bilateral foot 
disabilities.   
 
5.  Entitlement to service connection for bilateral hip 
disabilities.   
 
6.  Entitlement to an increase in a 10 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1981 and 
from August 1981 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 and January 2004 RO 
rating decisions.  The September 2003 RO decision increased 
the rating for the veteran's service-connected low back 
disability to 10 percent, effective June 24, 2003.  The RO 
also determined that new and material had not been submitted 
to reopen a claim for service connection for bilateral knee 
disabilities and denied service connection for diabetes 
mellitus, bilateral foot disabilities, and for bilateral hip 
disabilities.  

The January 2004 RO decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a neck disability.  The RO also reopened and 
denied the veteran's claim for service connection for 
bilateral knee disabilities at that time.  In September 2006, 
the veteran testified at a Travel Board hearing at the RO.  

The Board notes that service connection for bilateral knee 
and neck disorders was previously denied in a final June 1990 
RO decision.  However, subsequent to that decision, service 
medical records for the veteran's second period of service 
were received, and such records are relevant to those claims.  
Thus, in accordance with 38 C.F.R. § 3.156(c)(1) (2007) those 
claims will be reconsidered on the merits.  

The present Board decision addresses the issue of entitlement 
to service connection for bilateral hip disabilities.  The 
issues of entitlement to service connection for bilateral 
knee disabilities, a neck disability, diabetes mellitus and 
bilateral foot disabilities, as well as the issue of 
entitlement to an increase in a 10 percent rating for a low 
back disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The veteran does not currently have bilateral hip 
disabilities.  


CONCLUSION OF LAW

Bilateral hip disabilities were not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, and in an October 2003 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has in his possession 
that pertains to the claims.  The case was last readjudicated 
in August 2005.  A March 2006 letter advised the veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private 
treatment records; a VA examination report; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases such as 
arthritis will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The service medical records for the veteran's first period of 
service from May 1975 to May 1981 show treatment for hip 
complaints on a few occasions as well as treatment for a left 
thigh injury.  A September 1977 treatment entry noted that 
the veteran complained of a localized muscle spasm in the 
anterolateral aspect of the left thigh.  It was noted that X-
rays showed no fracture or dislocation.  No specific 
diagnosis was provided.  A June 1980 treatment entry noted 
that the veteran was seen for hip pain.  The impression 
included mechanical low back pain, doubt herniated nucleus 
pulposus.  Another June 1980 treatment entry noted that the 
veteran complained of a bruised feeling around the right hip 
moving around to the groin area and down the right leg.  The 
assessment referred to pain in the hip, possible bursitis, 
and low back pain.  

The service medical records for the veteran's second period 
of service from August 1981 to March 1987 show no complaints, 
findings, or diagnoses of right or left hip problems.  

Post-service treatment records do not show treatment for 
right or left hip problems.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present bilateral hip disabilities as there are 
no present diagnoses of right or left hip disabilities of 
record.  Thus, service connection is not warranted.  

The veteran has alleged that he suffers from bilateral hip 
disabilities that were incurred in service.  However, the 
veteran, as a layperson, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In summary, the Board concludes that claimed bilateral hip 
disabilities were neither incurred in nor aggravated by 
active service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for bilateral hip 
disabilities must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hip disabilities is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for bilateral knee disabilities, a neck 
disability, diabetes mellitus, and bilateral foot 
disabilities, as well as entitlement to an increase in a 10 
percent rating for a low back disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As to the issues of service connection for bilateral knee 
disabilities, a neck disability, and bilateral foot 
disabilities, the Board notes that the veteran was treated 
for, or complained of, knee, neck, and foot problems on 
occasion during his two periods of service.  Post-service 
treatment records also show treatment for possible knee, 
neck, and foot problems.    

As to the issue of entitlement to service connection for 
diabetes mellitus, the Board notes that the service medical 
records for both of the veteran's periods of service do not 
show treatment for diabetes mellitus.  There are several 
references during the veteran's second period of service to 
weight gain and diet issues as well as fasting blood sugars 
being taken.  The veteran's February 1987 objective 
separation examination indicated that testing was negative 
for sugar.  

A December 1986 private statement from G. Carpenter, D.C., 
during the veteran's second period of service, indicated that 
he complained of coldness in his feet, neck, and shoulders.  
A November 1986 report from the Cabot Chiropractic Clinic 
also noted that the veteran complained of cold feet.  A March 
1993 entry from that facility noted that the veteran was a 
diabetic.  

The Board observes that the veteran has not been afforded a 
VA examination with an opinion after a review of the entire 
claims file, as to his claims for service connection for 
bilateral knee disabilities, a neck disability, diabetes 
mellitus, and bilateral foot disabilities.  Such should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that the veteran was last 
afforded a VA examination, as to his low back disability in 
September 2003.  The diagnoses included mechanical low back 
pain with no evidence of degenerative joint disease or 
degenerative disc disease.  

The Board observes that there have been changes to the rating 
criteria concerning spine disabilities since the September 
2003 VA examination.  Also, the veteran is essentially 
indicating possible worsening of his low back disability 
since the last examination.  VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for knee, neck, foot, and low back 
problems as well as diabetes mellitus, 
since July 2003.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Schedule the veteran for a VA 
examination(s) to determine the nature of 
the veteran's claimed bilateral knee 
disabilities, neck disability, bilateral 
foot disabilities, and diabetes mellitus 
and provide an opinion as to their 
relationship to service, and to determine 
the severity of his service-connected low 
back disability.  The claims folder must 
be provided to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner(s) should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater possibility) 
that any current bilateral knee 
disabilities, neck disability, bilateral 
foot disabilities, and diabetes mellitus, 
are etiologically related to the veteran's 
periods of service.  If an opinion cannot 
be provided without resorting to mere 
speculation, it should be so stated.  

As to the veteran's low back disability, 
all signs and symptoms should be 
described in detail, including range of 
motion studies.  It is imperative that 
the examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.   

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for bilateral knee 
disabilities, neck disability, diabetes 
mellitus, and bilateral foot disabilities, 
and entitlement to an increase in a 10 
percent rating for a low back disability.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


